Case 7:20-cv-00213-MFU-RSB Document 7 Filed 06/11/20 Page 1 of 1 Pageid#: 39


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 WAYNE EDWARD HAILEY,                               Civil Action No. 7:20-cv-00213
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Michael F. Urbanski
 CAPT. J.P. BURGLIN, et al,                         Chief United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered May 6, 2020, the court directed plaintiff to submit within 20 days from the date

of the order the signed consent to withholding of filing fees form in order to complete the

application to proceed in forma pauperis. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                     10th day of June, 2020.
        ENTER: This _____

                                                                     Digitally signed by
                                                                     mikeu@vawd.uscourts.gov
                                                                     DN: cn=mikeu@vawd.uscourts.gov
                                               __________________________________
                                                                     Date: 2020.06.10 11:28:11 -04'00'

                                                     Chief United States District Judge
